Citation Nr: 1410817	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus type II (diabetes). 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for a blood circulatory disorder, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes.

5.  Entitlement to service connection for a digestive disorder, to include as secondary to service-connected diabetes.

6.  Entitlement to service connection for fecal incontinence, to include as secondary to service-connected diabetes.

7.  Entitlement to service connection for erective dysfunction (ED), to include as secondary to service-connected diabetes.

8.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder and depression.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1973.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

The record in this matter consists of a paper claims file and an electronic claims file.  Relevant documentary evidence has not been added to the record since the September 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

The issues regarding service connection for heart, hypertension, digestive, eye, erectile, and acquired psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  A claim to a total disability rating based on individual unemployability (TDIU) has not been adjudicated, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current blood circulation disorder.  

2.  The Veteran does not have a current kidney or urinary incontinence disorder.  

3.  The Veteran does not have a current fecal incontinence disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood circulation disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a kidney/bladder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for fecal incontinence have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in July 2009, which was submitted prior to the initial RO decision.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to the claims decided here.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf with regard to these claims.  VA afforded the Veteran the opportunity to give testimony before the Board.  Moreover, VA afforded the Veteran VA compensation examinations into his claims.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

The Claims for Service Connection

The Veteran claims service connection for a blood circulation disorder, for a kidney disorder and urinary incontinence, and for a disorder involving fecal incontinence.            

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the Board has reviewed the entire record seeking evidence of current disabilities involving blood circulation disorders, kidney or urinary disorders, or a fecal incontinence disorder.  The Board has reviewed VA treatment records, private treatment records, VA reports, and the Veteran's lay statements.  None of this evidence would support a finding that the Veteran has either of these disorders currently.  Rather, the evidence of record affirmatively demonstrates that he does not have these disorders.  

The Veteran underwent VA compensation examinations in August 2007, August 2009, June 2010, and May 2011.  None of these examination reports notes a circulatory blood disorder, a kidney disorder, or a urinary or fecal incontinence disorder.  Indeed, the August 2007 VA examiner specifically noted no genitourinary disorders, no kidney or bladder disorders, and no fecal incontinence problems.  The August 2009 VA examiner specifically found the Veteran without a kidney disorder, and without urinary or fecal incontinence problems.  The August 2009 report does not note a bladder disorder of any kind.  Furthermore, September 2009 vascular studies of the Veteran's lower extremities (included in the August 2009 report) specifically noted negative findings for a blood circulation disorder such as peripheral vascular disease or atherosclerosis.  Lastly, a June 2010 VA examination report particularly focused on the Veteran's urinary system noted no kidney, bladder, or urinary disorder.  The Board further notes that VA treatment records dated between 2007 and 2012 are similarly negative for a diagnosis for either of these claimed disorders.  

In reviewing the record, the Board has assessed whether lay statements would support finding a current disorder here.  The disorders, particularly the incontinence problems, are within a layperson's capacity for lay observation.  Indeed, a layperson is competent to attest to symptoms he or she may observe or sense, such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran merely provides in the record bare assertions to service connection for these disorders, without elaborating on the way in which either disorder is manifested.  As with the medical evidence, the lay evidence does not substantiate in the record the existence of the current disorders.  The claims must therefore be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Notably, pain alone is not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). 

The preponderance of the evidence of record is against the Veteran's claims to service connection for a blood circulation disorder, for a kidney disorder, and for a disorder involving fecal incontinence.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a blood circulation disorder is denied.  

Entitlement to service connection for a kidney and/or a urinary incontinence disorder is denied.  

Entitlement to service connection for a fecal incontinence disorder is denied.  


REMAND

Remand is warranted for the claims to service connection for heart, hypertension, eye, erectile, digestive, and psychiatric disorders.  Additional development and medical inquiry should be conducted into these claims.  

With regard to the heart, extensive development and inquiry has been conducted into whether the Veteran has a current heart disorder.  At this point, substantial evidence indicates that he does not have ischemic heart disease, and would therefore not be eligible for service connection under 38 C.F.R. § 3.309(e) for that disorder.  The May 2011 VA examiner did find the Veteran with hypertensive heart disease, however.  In any event, the record raises an unresolved issue of whether the Veteran has had a myocardial infarction.  In the August 2007 VA report, the Veteran indicates a heart attack in the mid 1990s, for which he received treatment at a hospital in Leominster, Massachusetts.  The record does not document an effort to retrieve evidence related to such an event.  This is significant because "old myocardial infarction" may be presumptively service connected under 38 C.F.R. § 3.309(e).  As such, remand is warranted for additional development related to any evidence that may be outstanding pertaining to a myocardial infarction in the mid 1990s.  The Board also notes that, with the diagnosis of hypertensive heart disease, the claim for a heart disability is inextricably intertwined with the claim to service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to hypertension, no medical opinion of record addresses whether the Veteran's March 1970 in-service elevated blood pressure readings relate to his current hypertension.  Further, the opinion of record which addresses the issue of secondary service connection between diabetes and hypertension is not comprehensive with regard to the issue of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With regard to an eye disorder, the evidence establishes that the Veteran has current eye disabilities.  Moreover, the August 2009 VA examiner provided an opinion that the Veteran's eye problems were not caused by or due to his diabetes.  But the examiner did not address the issue of aggravation.  Allen, supra.  Moreover, a STR indicates the Veteran complained during service of an eye problem.  Remand is therefore warranted for additional medical inquiry into direct and secondary service connection theories of entitlement.  38 C.F.R. §§ 3.303, 3.310.  Further, a VA treatment record dated in July 2012 indicates that the Veteran may have hypertensive retinopathy.  This issue is inextricably intertwined with the service connection claim for hypertension.  Harris, supra.  

With regard to erectile dysfunction, the August 2009 VA examiner found that the Veteran did not have such a disorder.  However, in VA treatment records the Veteran repeatedly reports ED.  As ED is an observable disorder the Veteran himself can diagnose, the Board accepts that the record substantiates sufficiently that he currently has the disorder.  Jandreau, supra.  A medical opinion addressing the issue of secondary service connection to diabetes, and to a service-connected atrophic left testicle, should therefore be included in the claims file.  38 C.F.R. § 3.310.  As STRs indicate groin and testicle problems during service, an opinion regarding direct service connection should also be provided.  38 C.F.R. § 3.303.  Further, this issue is inextricably intertwined with the service connection claims for heart disease, hypertension, and a psychiatric disorder.  Harris, supra.

With regard to a digestive disorder, the RO denied the Veteran's claim to service connection because it found no evidence of a current digestive disorder.  Brammer, supra.  Evidence of record indicates, however, that the Veteran currently has a digestive disorder.  A July 2008 VA treatment record notes "colon polyp" on a problem list.  A February 2011 private record notes hiatal hernia, erosive gastritis, and duodenal ulcers.  And these same disorders are noted in a September 2012 VA treatment record.  A VA opinion addressing the Veteran's claim to service connection for a digestive disorder, secondary to diabetes, should be included in the claims file.  Allen, supra.    

With regard to a psychiatric disorder, the Veteran now claims that he incurred a nervous disorder during service, particularly as the result of his service in Vietnam.  Recent VA medical evidence documents that he has been diagnosed with an anxiety disorder and depression.  Service personnel records document that the Veteran served in Vietnam between March 1970 and January 1971.  The Veteran claims to have encountered in Vietnam combat-like situations which caused his psychiatric problems.  And a service personnel record tends to corroborate his claim to having been exposed to combat-type situations.  The record notes that from March to May 1970, while in Vietnam, the Veteran served as a rifleman with an infantry division.  The Board does not now find that the record firmly substantiates the Veteran's claim to having served in combat in Vietnam.  Nevertheless, he should be provided with a VA examination into his claim that his current generalized anxiety disorder and/or depression relates to service in Vietnam.  Cf. 38 C.F.R. § 3.304(f) (2013) (in certain cases, lay testimony alone may establish the occurrence of claimed in-service stressors where the stressors are consistent with the places, types, and circumstances of service).  As the Veteran has not been diagnosed with posttraumatic stress disorder, full development under 38 C.F.R. § 3.304(f) is unnecessary here.    

Finally, VA treatment records currently outstanding should be included in the claims file.  

Accordingly, the case is REMANDED for the following action: 

1.  Include in the claims file any outstanding VA treatment records.    

2.  Request that the Veteran submit or authorize the release of any private medical records that are relevant to his claims and are currently outstanding.  In particular, an effort should be made to obtain medical evidence related to the Veteran's claimed myocardial infraction in the mid 1990s, which he reports was treated at a hospital in Leominster, Massachusetts.   

If, after making reasonable efforts to obtain any outstanding records, the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his heart, hypertension, eye, erectile, digestive, and psychiatric disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The respective examiner should comment on the following questions: 

(a) Heart:

(i) what are the Veteran's current heart disorders?

(ii) does the evidence of record support the Veteran's claim (detailed in the August 2007 VA examination report) that he experienced a myocardial infarction in the mid 1990s?    

(iii) is it at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's diagnosed heart disorders is related to any in-service disease, event, or injury?  

(iv) is it at least as likely as not that a diagnosed heart disorder is due to or caused by a service-connected disorder such as diabetes (or hypertension, if ultimately found to be service connected)?    

(v) is at least as likely as not that a diagnosed heart disorder is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying heart disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the heart disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

(b) Hypertension:

(i) is it at least as likely as not that the Veteran's diagnosed hypertension is related to any in-service disease, event, or injury?  Attention is invited to the March 1970 STR indicating elevated blood pressure readings.    

(ii) is it at least as likely as not that the Veteran had hypertension within one year of his May 1973 discharge from service?   

(iii) is it at least as likely as not that the diagnosed hypertension is due to or caused by a service-connected disorder such as diabetes?    

(iv) is at least as likely as not that the diagnosed hypertension is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying hypertension disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.


(c) Eyes:

(i) what are the Veteran's current eye disorders?      

(ii) is it at least as likely as not that any of the Veteran's diagnosed eye disorders is related to any in-service disease, event, or injury?  Attention is invited to STRs noting complaints of eye problems during active service.    

(iii) is it at least as likely as not that a diagnosed eye disorder is due to or caused by a service-connected disorder such as diabetes (or hypertension, if ultimately found to be service connected)?  Attention is invited to a July 2012 VA treatment record which indicates that the Veteran currently has hypertensive retinopathy.    

(iv) is at least as likely as not that a diagnosed eye disorder is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying eye disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the eye disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.




(d) Erectile Disfunction (ED):

(i) is it at least as likely as not that the Veteran's ED is related to any in-service disease, event, or injury?  Attention is invited to STRs noting complaints in service of groin and testicle problems.      

(ii) is it at least as likely as not that the Veteran's ED is due to or caused by a service-connected disorder such as an atrophic testicle or diabetes (or hypertension, heart disease, or a psychiatric disorder if ultimately service connected)?    

(iii) is at least as likely as not that ED is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying ED that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the ED found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

(e) Digestive Disorder:

(i) is it at least as likely as not that a digestive disorder is related to any in-service disease, event, or injury?      

(ii) is it at least as likely as not that a diagnosed digestive disorder is due to or caused by a service-connected disorder such as diabetes?    

(iii) is at least as likely as not that a diagnosed digestive disorder is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying digestive disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the digestive disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

(f) Psychiatric Disorder:

(i) what are the Veteran's current psychiatric disorders?

(ii) is it at least as likely as not that a current diagnosed psychiatric disorder is related to any in-service disease, event, or injury?  

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


